Citation Nr: 1615361	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to service-connected tinnitus.

2.  Entitlement to a higher initial rating for service-connected decreased taste, currently evaluated as 10 percent disabling from December 10, 2014, and noncompensable prior to December 10, 2014.

3.  Entitlement to a higher initial rating for service-connected allergic rhinitis, currently evaluated as 30 percent disabling from November 19, 2012, and noncompensable prior to November 19, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to November 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Lincoln, Nebraska and St. Paul, Minnesota, respectively.  The Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript of the hearing is of record.  

In a June 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service-connected decreased taste to 10 percent effective from December 10, 2014.  In an August 2015 rating decision, the AOJ increased the rating for his service-connected allergic rhinitis to 30 percent effective from November 19, 2012.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's insomnia is caused by his service-connected tinnitus.  

2.  Since the effective date of service connection, the Veteran has had complete loss of taste and there has been an anatomical or pathological basis for the condition.

3.  A 10 percent rating is the maximum rating authorized for loss of taste under Diagnostic Code 6276, and the rating criteria reasonably describe the Veteran's disability level and symptomatology.

4.  Since the effective date of service connection, the Veteran has had chronic, recurrent allergic rhinitis with nasal polyps.  

5.  A 30 percent rating is the maximum rating authorized for allergic rhinitis under Diagnostic Code 6522, and the rating criteria reasonably describe the Veteran's disability level and symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for insomnia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no higher, for decreased taste have been met from June 28, 2011, to December 9, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.87a, Diagnostic Code 6276 (2015).

3.  The criteria for an initial rating in excess of 10 percent for decreased taste have not been met from December 10, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.87a, Diagnostic Code 6276 (2015).
4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent rating, but no higher, for allergic rhinitis have been met from June 28, 2011, to November 18, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).

5.  The criteria for an initial rating in excess of 30 percent for allergic rhinitis have not been met from November 19, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for service connection for insomnia, in light of the Board's favorable decision below, a discussion of VA's duties to notify and assist is not necessary.  

Regarding the claims for increased ratings, the Veteran is challenging the initial evaluation assigned following the grant of service connection for decreased taste and allergic rhinitis.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the claims for higher initial ratings for decreased taste and allergic rhinitis.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d). 

The Veteran was medically evaluated in November 2011, June 2012, October 2012, December 2014, and July 2015.  Supplemental medical opinions were also obtained in January 2012 and May 2015.  The June 2012 VA examiner who evaluated the Veteran's service-connected decreased taste did not have access to the claims file.  However, as explained below, the Veteran has presented competent and credible lay evidence that the severity of this disability has not changed since 1996.  Accordingly, the Board is granting a 10 percent rating throughout the appeal period, which is the maximum schedular rating available.  The Board has also considered the Veteran's assertions that the November 2011 VA examiner did not examine his nasal passages endoscopically and is granting a uniform 30 percent rating for his allergic rhinitis throughout the appeal period, which is the maximum schedular rating available.  Hence, the Board does not find any prejudice to the Veteran in proceeding with an appellate decision.  As a whole, the examination reports have been reviewed and found to be adequate to make a determination on the claims, as they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In addition, there is no objective evidence indicating that there has been a material change in the severity of the service-connected decreased taste and allergic rhinitis since the Veteran was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The Veteran also testified at a hearing before the undersigned VLJ in December 2015.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Insomnia

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either 
 (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.

In this case, the Veteran has contended that he has insomnia caused by his service-connected tinnitus.  See, Hrg. Tr. at 13.  His service treatment records show that he complained of insomnia caused by his tinnitus in August 1996.  A September 1997 medical board report indicates that the Veteran had profound left-sided sensorineural hearing loss with intractable tinnitus and that his tinnitus was very bothersome and woke him up from sleep at night.  

Post-service treatment records also show that the Veteran continued to have problems sleeping because of tinnitus.  See, March 1998 and June 1999 VA examinations; June 2002 VA treatment record.  In this case, the Veteran's statements attributing his insomnia to tinnitus are both competent and credible.  The inability to sleep because of ringing in the ears is capable of lay observation.  Moreover, the Board has no reason to doubt the credibility of his statements.  

During a November 2011 VA examination, the Veteran reported that he had trouble sleeping because of "loud static going on."  He said that he had tried a tinnitus masker and sleeping with a fan, but they did not help.  The VA examiner, a clinical psychologist, provided a somewhat confounding opinion.  She noted that the Veteran had problems initiating sleep and opined that a significant element of this was related to his cognitive and emotional reaction to his tinnitus and hearing loss.  She also indicated that his sleep apnea likely affected some aspects of his sleep efforts, but noted that this was mere speculation on her part.  She ultimately opined, "[p]rimary insomnia is not diagnosed here.  His poor sleep symptoms appear to be less likely than not proximately due to the result of the Veteran's service-connected condition."  Hence, the examiner essentially opined that the Veteran's problems sleeping were due to psychological factors related to his service-connected hearing loss and tinnitus, but not directly related.  However, she did not provide any rationale for her opinion or for discounting the Veteran's statements.

On the other hand, the Veteran's VA treatment records have continued to show his complaints of problems sleeping due to tinnitus and have continued to indicate that he has a diagnosis of insomnia separate and apart from his other psychiatric diagnoses.  See, e.g., February 2013 and March 2013 VA treatment records.   

The Board acknowledges that the Veteran is also service connected for major depressive disorder secondary to bilateral hearing loss, status post tympanomastoidectomy for a cholesteatoma.  His service-connected major depressive disorder is evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  The General Rating Formula for Mental Disorders contemplates sleep difficulties caused by psychiatric disorder; however, there is no indication in this case that the Veteran's insomnia was contemplated in his 50 percent rating for major depressive disorder.  See September 2013 rating decision.  Thus, the Board does not find that a separate evaluation for insomnia would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for insomnia are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Decreased Taste

The Veteran's service-connected decreased taste has been evaluated under 38 C.F.R. § 4.87a, Diagnostic Code 6276.  The AOJ has assigned a noncompensable rating from June 28, 2011 to December 9, 2014, and a 10 percent rating from December 10, 2014.  

Under Diagnostic Code 6276, complete loss of taste warrants a 10 percent rating.  A note under the rating criteria instructs that an evaluation will be assigned only if there is an anatomical or pathological basis for the condition.  See 38 C.F.R. § 4.87a, Diagnostic Code 6276.

In this case, the Veteran's decreased taste resulted from surgery during service in 1996, which involved a left tympanomastoidectomy for removal of cholesteatoma (a growth in the middle ear).  A September 1996 medical board report indicates that the Veteran had left cheek facial pain extending into the left jaw with paresthesias through the tongue.  A March 1998 VA examination report indicates that he had no sense of taste on the left side of his tongue except for a "metallic taste."  In a July 2002 statement, he continued to report loss of sensation in his mouth.

The report of a November 2011 VA examination indicates that the Veteran had decreased taste secondary to cordotympany nerve injury caused by the 1996 surgery.  The report of a June 2012 VA examination indicates that the Veteran had a loss of taste on the left side of his tongue.  The examiner indicated that the Veteran had partial loss of taste that was probably secondary to cutting or dysfunction of the chorda tympani nerve.  

The report of a December 10, 2014 VA examination shows a diagnosis of ageusia (complete lack of taste).  The Veteran stated that he lost his hearing and sense of taste immediately following the 1996 surgery.  He said that he could not taste on either side of his mouth and had a loss of sensation on the left side of his face.  The examiner indicated that the Veteran's loss of taste was complete and that he was unable to detect sweet, salty, sour, or bitter tastes.  The examiner also noted that there was a known anatomical or pathological basis for the condition.

Based on the December 2014 VA examination report, the AOJ increased the rating for the Veteran's service-connected decreased taste to 10 percent effective from December 10, 2014.  During the December 2015 Board hearing, the Veteran stated that his loss of taste has not changed since the 1996 surgery.  See, Bd. Hrg. Tr. at 12.  He also stated that the June 2012 VA examiner did not conduct any sort of taste test as noted in the report.  See, Bd. Hrg. Tr. at 11.

In this case, there is some evidence that the Veteran has had only partial loss of taste and some evidence that he has had complete loss of taste.  There is nothing in the record that would explain a sudden increase in the severity of the condition that would support the assignment of staged ratings.  Therefore, resolving all reasonable doubt in his favor, the Board finds that a 10 percent rating is warranted throughout the appeal period, i.e, since the effective date of service connection.  

A schedular rating in excess of 10 percent is not available under Diagnostic Code 6276.  The Board has considered the applicability of other diagnostic codes pertaining to loss of taste, but find no other rating criteria are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

B.  Allergic Rhinitis

The Veteran's service-connected allergic rhinitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  The AOJ has assigned a noncompensable rating from June 28, 2011 to November 18, 2012, and a 10 percent rating from November 19, 2012.  

Under Diagnostic Code 6276, allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps warrants a 30 percent rating.  See 38 C.F.R. § 4.87a, Diagnostic Code 6522.

During service in November 1994, the Veteran underwent endoscopic surgery for chronic sinusitis and septal deformity.  It was noted at that time that the Veteran had a small polyp obstructing the sphenoid ethmoidal recess.  The Veteran has contended that the polyp reoccurred in 1996 and has been present ever since.  See August 2015 Informal Conference Report.  

An August 2004 VA CT scan of sinuses showed focal mucosal thickening or small polyp present in the inferior right maxillary sinus.  

The report of a November 2011 VA examination indicates that the Veteran had a history of recurrent sinusitis and allergic rhinitis.  On nasal examination, there was some congestion, but no evidence of polyps.  The remainder of the nose and throat examination was within normal limits.  The report of a June 2012 VA examination indicates that the Veteran had a history of recurrent sinusitis and allergic rhinitis.  On nasal examination, there was some general nasal congestion, but no evidence of any active disease.  There was no nasal obstruction.  The examiner indicated that the Veteran had had polyps in the past but did not currently have them.  

A November 19, 2012 VA treatment record indicates that the Veteran had nasal polyps, left greater than right.  He also had bilateral erythema, bilateral grade 3 turbinates (indicating total occlusion), and light yellow nasal drainage.  A January 2013 VA CT scan of the sinuses showed a chonca bullosa formation (a type of obstruction) in the left inferior nasal turbinate.  A May 2014 VA treatment record indicates that a CT scan revealed some sinus polyps.  A September 2014 VA otolaryngology record indicates that the Veteran had a few polyps that were found endoscopically.  

The report of a July 2015 VA examination indicates that the Veteran said he was symptomatic from about April to August and then again from December to March.  He reported he had a lot of congestion, post nasal drainage, crusting, sneezing, and runny eyes.  He stated that he had had polyps since 1994.  On nasal examination, the Veteran did not have 50 percent obstruction of a nasal passage on both sides or complete obstruction on either side.  There was permanent hypertrophy of the nasal turbinates and nasal polyps were present.  A nasal endoscopy revealed two small polyps and some polypoid lesions on the right side.  There were no polyps on the left side.  

During the December 2015 Board hearing, the Veteran testified that the 2011 VA examiner did not perform a nasal endoscopy to determine whether he had nasal polyps.  See, Bd. Hrg. Tr. at 5.  

In this case, the evidence indicates that the Veteran had polyps prior to when he filed his claim for allergic rhinitis in June 2011.  The evidence also indicates that he had polyps in November 2012.  Although the November 2011 and June 2012 VA examiners indicated that polyps were not present, there is no indication that any nasal endoscopy was performed or that any CT scans were taken that would have verified the presence or absence of polyps.  Notably, when these tests were later conducted, the Veteran was found to have polyps.  Therefore, resolving all reasonable doubt in his favor, the Board finds that a 30 percent rating is warranted throughout the appeal period, i.e, since the effective date of service connection.  

A schedular rating in excess of 30 percent is not available under Diagnostic Code 6522.  The Board has considered the applicability of other diagnostic codes pertaining to allergic rhinitis, but find no other rating criteria are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

C.  Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's chief complaints of loss of taste and nasal congestion are contemplated in the rating criteria.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for insomnia is granted.

A 10 percent initial rating, but no higher, for decreased taste is granted from June 28, 2011, to December 9, 2014, subject to the provision governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for decreased taste from December 10, 2014, is denied.

A 30 percent initial rating, but no higher, for allergic rhinitis is granted from June 28, 2011, to November 18, 2012, subject to the provision governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for allergic rhinitis from November 19, 2012, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


